tcmemo_2011_26 united_states tax_court nathaniel j holmes petitioner v commissioner of internal revenue respondent docket no filed date nathaniel j holmes pro_se laura a price for respondent memorandum opinion goeke judge respondent determined that income petitioner received in from blackwater security consulting blackwater for dangerous security work while in iraq was not excludable from his gross_income under sec_112 this issue and additions to 1all section references are to the internal_revenue_code in continued tax under sec_6651 and and for are before us for the reasons stated herein we hold that petitioner’s income may not be excluded and that he is liable only for the sec_6654 addition_to_tax background some of the facts have been stipulated and are so found at the time petitioner filed his petition he resided in florida petitioner was engaged in performing dangerous security services in iraq during petitioner was hired and paid_by blackwater to perform these security services in iraq his work in iraq related to military operations petitioner received compensation of dollar_figure for those services he also received dollar_figure in taxable interest from navy federal credit_union for iraq was identified as a combat_zone under executive_order fed reg date while in iraq petitioner was given a memorandum issued by robert l hunt the acting deputy director compliance field operations internal_revenue_service irs this memorandum discussed the appropriate steps for civilian personnel to take when engaged in an irs examination and collection activity involving a taxpayer deployed to a qualified combat_zone petitioner did not remember who gave the memorandum to him continued effect for the year in issue petitioner did not file an income_tax return for or on date respondent prepared a substitute for return for petitioner under sec_6020 for at some point in petitioner provided respondent with a form_1040 u s individual_income_tax_return dated may petitioner reported zero income and zero tax due on the form_1040 respondent did not accept the form_1040 as a valid_return on date respondent mailed petitioner a notice_of_deficiency regarding his income_tax_liability on date petitioner timely filed a petition with this court i sec_112 discussion sec_61 provides that gross_income includes all income from whatever source derived unless the taxpayer can establish a specific legislative authorization to exclude income from taxation 348_us_426 sec_112 provides gross_income does not include compensation received for active_service as a member below the grade of commissioned_officer in the armed_forces_of_the_united_states for any month during any part of which such member-- served in a combat_zone 2petitioner did not make any estimated_tax payments for tax_year but made estimated_tax payments of dollar_figure during sec_7701 defines armed_forces_of_the_united_states as including all regular and reserve components of the uniformed_services which are subject_to the jurisdiction of the secretary of defense the secretary of the army the secretary of the navy or the secretary of the air force and includes the coast guard the members of such forces include commissioned officers and personnel below the grade of commissioned officers in such forces in petitioner did not serve in the armed_forces_of_the_united_states he was a private citizen who was hired by and paid_by a private company blackwater petitioner argues that because he was performing services similar to those performed by the u s military and because he performed those services in a combat_zone he should be allowed to exclude from gross_income the pay he received from blackwater while performing those duties however at no time in was petitioner actually a member of the armed_forces_of_the_united_states sec_1_112-1 income_tax regs states only compensation paid_by the armed_forces_of_the_united_states to members of the armed_forces can be excluded under sec_112 except for compensation paid_by an agency_or_instrumentality of the united_states or by an international_organization to a member of the armed_forces whose military active_duty status continues during the member’s assignment to the agency_or_instrumentality or organization on official detail compensation paid_by other employers whether private enterprises or governmental entities to members of the armed_forces cannot be excluded under sec_112 even if the payment is made to supplement the member’s military compensation or is labeled by the employer as compensation_for active_service in the armed_forces_of_the_united_states under sec_1_112-1 income_tax regs petitioner cannot exclude the compensation he received from blackwater in from gross_income because it was not compensation paid_by the armed_forces_of_the_united_states to members of the armed_forces the tax_court has held that employees of private companies performing services similar to those performed by members of the armed_forces_of_the_united_states while in combat zones do not qualify for the exclusion under sec_112 see 61_tc_675 a pilot employed by a private airline flying civilian aircraft under contract with the department of defense in support of the u s military in a combat_zone during the vietnam war was not a member of the armed_forces and therefore not entitled to the sec_112 exclusion see also hildebran v commissioner tcmemo_2004_42 in hildebran the taxpayer was employed as a merchant marine by bay ship management a private company during part of tax years and the taxpayer was assigned to work aboard a u s naval ship which operated in a combat_zone id the taxpayer was subject_to navy physical standards and navy standards of appearance training and mission completion the taxpayer was required to and did have security clearances wear uniforms receive an anthrax vaccination receive training in small arms and antiterrorism and carry a department of defense identification card which showed his ship assignment and specialty in hildebran the commissioner issued a notice_of_deficiency to the taxpayer who petitioned the court arguing that the income he received while working in a combat_zone should be excluded from gross_income under sec_112 the court held in hildebran that because the taxpayer was not a member of the armed_forces_of_the_united_states during the years at issue within the meaning of sec_112 and sec_7701 he was not entitled under sec_112 to exclude from gross_income any of the wages that he received while working for bay ship management aboard the navy ship the court stated that although the taxpayer met certain navy standards those facts did not in any way change the status of mr hildebran as a civilian employee of bay ship management the facts in hildebran are similar to the facts in this case although petitioner may have performed work similar to that of members of the armed_forces_of_the_united_states while in a combat_zone those facts do not change the status of petitioner as a civilian who was recruited and paid_by blackwater a private company therefore like the taxpayer in hildebran petitioner is not entitled under sec_112 to exclude from gross_income the compensation he received from a private company blackwater while working in iraq petitioner asserts that sec_1_112-1 examples and income_tax regs clearly illustrate that individuals providing military service in a combat_zone need not be members of the armed_forces however this is not the case examples and refer to member b described in examples and as a member of the armed_forces petitioner also asserts that congress did not intend to limit the definition of armed_forces_of_the_united_states as defined in sec_7701 and that this definition may include individuals who are not members of the armed_forces and who perform services similar to those of the united_states military congress has considered the issue of whether income earned by individuals who are not members of the armed_forces_of_the_united_states and who are working in combat zones should be excluded from gross_income it has yet to amend sec_112 to extend the exclusion to such taxpayers h_r 109th congress proposed to extend the combat_zone income_tax exclusion to civilian contract employees serving in combat jackson cong research serv rl proposed federal_income_tax exclusion for civilians serving in combat zones h_r was sent to the house ways_and_means_committee and never came forth similar bills were also introduced in h_r 107th cong and in h_r 108th cong both bills were also sent to the house ways_and_means_committee and never came forth ii additions to tax respondent determined that petitioner is liable for additions to tax for failure to timely file a return under sec_6651 failure to timely pay tax under sec_6651 and failure to pay estimated income_tax under sec_6654 sec_6651 imposes an addition_to_tax for failure to timely file a required federal_income_tax return unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect sec_7491 places the burden of production on the commissioner to present sufficient evidence showing that the addition_to_tax is appropriate 116_tc_438 once the commissioner meets this burden the taxpayer has the burden_of_proof with respect to exculpatory factors such as reasonable_cause id pincite petitioner admitted on brief that he did not file a return for calender year petitioner’s only explanation for failing to file is that in while in iraq he was given a memorandum that caused him to believe that the income he was receiving from blackwater was not taxable this memorandum was an internal memorandum written to give the commissioner’s employees field guidance for examination and collection activity involving taxpayers in iraq the memorandum titled memorandum for acting deputy director compliance field operations was issued by the internal_revenue_service small_business self- employment division on date the memorandum states that civilian or military personnel who are in direct support of a combat_zone military initiative and physically located in the combat area are entitled to the exclusion it also states that time spent in a combat_zone by an individual serving in support of the armed_forces will be disregarded with respect to certain acts required under the internal_revenue_code it goes on to state that this change in procedure will be reflected in the next revision of the irm which is in the process of being written petitioner satisfies all the criteria found in the memorandum he was serving in iraq alongside the military provided security to government officials and aided in giving air support medical aid and emergency response assistance petitioner had no background in tax law and was given this memorandum written by an irs employee while serving in iraq we believe that receiving this memorandum while serving in iraq could give someone reasonable_cause to believe that his payments from blackwater were excluded from gross_income therefore petitioner is not liable for the addition_to_tax under sec_6651 respondent also determined a sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on a return on or before the due_date prescribed unless the taxpayer can establish such failure was due to reasonable_cause and not willful neglect the amount of the addition is equal to percent of the amount shown as tax on the tax_return but not paid with an additional percent each month or fraction thereof during which the failure to pay continues up to a maximum of percent see 120_tc_163 ndollar_figure for the reasons stated above we find that petitioner had reasonable_cause and is not liable for the sec_6651 addition_to_tax respondent also determined that petitioner is liable for an addition_to_tax under sec_6654 for failure to pay estimated_tax for sec_6654 imposes an addition_to_tax for failure to make timely and sufficient payments for estimated_tax a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment is equal to the lesser_of percent of the tax shown on the taxpayer’s return due for the year in issue or if no return is filed percent of the tax for such year or if the taxpayer filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 generally sec_6654 provides no exception for reasonable_cause sec_1_6654-1 income_tax regs see also bray v commissioner tcmemo_2008_113 petitioner made no estimated_tax payments for and therefore such payments were less than percent of the amount of tax shown on the substitute for return and petitioner failed to file a income_tax return therefore petitioner is liable for the sec_6654 addition_to_tax to reflect the foregoing an appropriate decision will be entered
